     MCGREGOR W. SCOTT
 1 United States Attorney
 2 DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     FRANCESCO BENAVIDES, CABN 258924
 4   Special Assistant United States Attorney
     Assistant Regional Counsel
 5    Social Security Administration, Region IX
 6    160 Spear Street, Suite 800
      San Francisco, California 94105
 7   Tel: (415) 977-8978
     Attorneys for Defendant
 8
 9 Lindsay F. Osterhout, Esq.
   Osterhout Disability Law, LLC
10 521 Cedar Way, Suite 200
     Oakmont, PA 15139
11   , Mark Allan Keeler
12 David Allen, Esq.
13 CA Bar ID No.: 87193
     David Allen & Associates
14   5230 Folsom Boulevard
     Sacramento, CA 95819
15   Attorney for Plaintiff, Mark Allan Keeler
16
17
                                     UNITED STATES DISTRICT COURT
18                              FOR THE EASTERN DISTRICT OF CALIFORNIA
19
20 MARK ALLAN KEELER,                             Case No. 1:18-cv-00283-GSA

21                Plaintiff,                      STIPULATION AND ORDER FOR THE
                                                  AWARD OF ATTORNEY FEES UNDER THE
22                         v.                     EQUAL ACCESS TO JUSTICE ACT (EAJA)
23                                                28 U.S.C. § 2412(d)
     ANDREW SAUL,
24   Commissioner of Social Security,

25                Defendant.
26
27 ///
28
 1           TO THE HONORABLE GARY S. AUSTIN, MAGISTRATE JUDGE OF THE UNITED
 2 STATES DISTRICT COURT:
 3           The Parties through their undersigned counsel, subject to the Court’s approval, stipulate that
 4 Plaintiff be awarded attorney fees in the amount of SEVEN THOUSAND SIX HUNDRED
 5 DOLLARS and 00/100 ($7,600.00) under the Equal Access to Justice Act (EAJA), 28 U.S.C.
 6
     § 2412(d). This amount represents compensation for all legal services rendered on behalf of Plaintiff
 7
     by counsel in connection with this civil action, in accordance with 28 U.S.C. § 2412(d).
 8
             After the Court issues an order for EAJA fees to Plaintiff, the government will consider the
 9
     matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to Astrue v. Ratliff, 560 U.S. 586,
10
     598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability to honor the assignment will depend on
11
     whether the fees are subject to any offset allowed under the United States Department of the
12
     Treasury’s Offset Program. After the order for EAJA fees is entered, the government will determine
13
     whether they are subject to any offset.
14
             Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines that
15
16 Plaintiff does not owe a federal debt, then the government shall cause the payment of fees, expenses
17 and costs to be made directly to counsel, pursuant to the assignment executed by Plaintiff. Any
18 payments made shall be delivered to Plaintiff’s counsel, Lindsay F. Osterhout.
19           This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA fees, and

20 does not constitute an admission of liability on the part of Defendant under the EAJA. Payment of
21 SEVEN THOUSAND SIX HUNDRED DOLLARS and 00/100 ($7,600.00) in EAJA attorney fees
22 shall constitute a complete release from, and bar to, any and all claims that Plaintiff and Plaintiff’s
23 attorney, Lindsay F. Osterhout, may have relating to EAJA attorney fees in connection with this
24 action.
25         This award is without prejudice to the rights of Plaintiff’s attorney to seek Social Security Act
26
     attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
27
      ///
28
                                                        -2-
 1                                        Respectfully submitted,
 2
 3 Dated: 12/18/2019                      /s/ Lindsay F. Osterhout
                                          LINDSAY F. OSTERHOUT
 4                                        Attorney for Plaintiff
 5                                        /s/ David Allen
 6                                        DAVID ALLEN
                                          Attorney for Plaintiff
 7
 8 Dated: 12/18/2019                      MCGREGOR W. SCOTT
                                          United States Attorney
 9                                        DEBORAH LEE STACHEL
                                          Regional Chief Counsel, Region IX
10                                        Social Security Administration
11
                                    By:      /s/ Francesco Benavides*
12                                        FRANCESCO BENAVIDES
                                          Special Assistant U.S. Attorney
13                                        Attorneys for Defendant
                                          (*Permission to use electronic signature
14                                        obtained via email on 12/18/2019).
15
16
17 IT IS SO ORDERED.
18     Dated:   December 30, 2019                         /s/ Gary S. Austin
                                             UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28
                                               -3-
